Per Curiam:

The judgment of the court below in this case will be reversed, upon the authority of the decision made in the case of Corbin v. Young, ante, p. 198, first point in the syllabus. See Gen. Stat. of 1868, p. 1046, §81; Laws of 1869, p. 240, §1; Laws of 1874, p. 207, §3; Laws of 1876, p. 85, §106; Comp. Laws of 1879, p. 960, § 106. The statutes of Kansas, since 1868, and before, have required that the place of sale of lands for delinquent taxes shall be stated in the county treasurer’s notice of sale. This cause will be remanded to the court below for further proceedings.